Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 20, 2002, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree *240(two counts), robbery in the first degree and sexual abuse in the first degree (three counts), and sentencing him, as a second felony offender, to an aggregate term of 35 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror since the totality of her responses established that she could be a fair juror (see People v Arnold, 96 NY2d 358, 362 [2001]). She provided an unequivocal assurance of her impartiality, and her use of the phrase “I think so” does not warrant a different conclusion (see People v Chambers, 97 NY2d 417, 419 [2002]).
The contentions contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Marlow, J.P., Ellerin, Nardelli, Williams and Sweeny, JJ.